Citation Nr: 1301521	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  08-34 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for right knee traumatic arthritis with a history of chondromalacia patellae and internal derangement with a possible meniscal tear, currently rated as 10 percent disabling.

2.  Entitlement to a compensable (increased) rating for osteochondritis dissecans of the left index (second) finger.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a mid-back disorder.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for rheumatoid arthritis.

7.  Entitlement to service connection for a left ring and little finger disorder.

8.  Entitlement to service connection for a right toe disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971.  He also had additional service in the United States Air Force Reserves.

This matter comes to the Board of Veterans' Appeals from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  VA later transferred jurisdiction of the Veteran's claim file to the VA RO in Waco, Texas.

In March 2009, the Veteran had a hearing before a Decision Review Officer at the VA RO in Albuquerque, New Mexico.  The tape that recorded the hearing was damaged.  The appellant was scheduled for another hearing in May 2009 before a Decision Review Officer at the VA RO in Albuquerque, New Mexico, but failed to report for the hearing.  Therefore, no further development with regard to a hearing is necessary.

In September 1994, the VA RO in Albuquerque, New Mexico denied entitlement to service connection for a back disorder diagnosed as lumbar strain with the possibility of an intervertebral disc involvement causing radiculopathy.  In February 1997, the RO denied the reopening of that claim.  In an April 2011 supplemental statement of the case, the VA RO in Albuquerque, New Mexico reopened the claim of entitlement to service connection for a low back disorder and readjudicated the claim.  However, despite such action by the RO, the Board must independently determine whether new and material evidence has been received to reopen the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits).  

In his October 2006 claim, the Veteran claimed entitlement to service connection for a right index finger disorder.  The RO in Albuquerque, New Mexico sent development letters in October 2006 and June 2007 listing the right finger disorder as one of the issues the Veteran was claiming.  Based on the evidence of record, however, the RO subsequently determined that the appellant had likely intended to claim an increased rating for his left index disorder and the RO never adjudicated the issue of entitlement to service connection for a right index finger disorder.  Significantly, neither the Veteran nor his representative have since objected to the RO's recharacterization of this issue.  The Board notes, however, that if the Veteran did intend to claim entitlement to service connection for a right index finger disorder when he filed his claim in October 2006, he remains free to contact the VA RO in Waco, Texas, and advice them that it was his intent to claim entitlement to service connection for the unadjudicated issue regarding a right index finger disorder.

The issues of entitlement to service connection for rheumatoid arthritis, a left ring and little finger disorder, and a right toe disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of competent and credible evidence reveals that the right knee traumatic arthritis with a history of chondromalacia patellae and internal derangement with a possible meniscal tear is not manifested by flexion limited to 60 degrees, extension limited to 5 degrees, more than slight recurrent subluxation or lateral instability, or a current meniscal tear.  

2.  The preponderance of competent and credible evidence does, however, reflect that the right knee traumatic arthritis has been manifested by painful flexion since October 6, 2006.

3.  It is not factually ascertainable that the right knee traumatic arthritis underwent an increase in severity in the one-year period prior to the October 6, 2006, claim.

4.  The preponderance of competent and credible evidence reflects that the osteochondritis dissecans of the left index (second) finger is not manifested by ankylosis, a gap of one inch (2.5 centimeters) or more between the proximal transverse crease of the palm with the left index finger flexed to the extent possible, or extension limited by more than 30 degrees.

5.  The Veteran failed to report without good cause for a VA examination in July 2012 scheduled in conjunction with his claim of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder.

6.  The Veteran failed to report without good cause for a VA examination in July 2012 scheduled in conjunction with his claim for entitlement to service connection for a mid-back disorder.

7.  Competent medical evidence preponderates against finding that the Veteran currently has, or has had, a mid-back disorder since he filed his claim in October 2006.

8.  The preponderance of competent and credible evidence shows no nexus between a current diagnosis of tinnitus and service, to include in-service noise exposure.



CONCLUSIONS OF LAW

1.  The service-connected right knee disability except for the traumatic arthritis does not meet the criteria for an evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2001 & Supp. 2012); 38 C.F.R. §§ 3.102. 3.159, 3.321, 3.951, 4.71a, Diagnostic Code 5257 (2012).

2.  Right knee traumatic arthritis has met the criteria for a separate evaluation of 10 percent effective October 6, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2012).

3.  Osteochondritis dissecans of the left index (second) finger has not met the criteria for a compensable evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2012).

4.  Because the Veteran failed, without good cause, to report for a VA examination which was scheduled in connection with his claim of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder, that claim is denied.  38 C.F.R. § 3.655 (2012).

5.  A mid-back disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2001 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

6.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October and December 2006, June 2007, and January and August 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the 2006 and 2007 letters, VA provided him notice of the basis for a previous denial of service connection for a low back disorder, and told the appellant that he needed to submit new and material evidence that related to that basis.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In most of these letters, VA notified the appellant of how VA determines the disability rating and effective date.  The claims were most recently readjudicated in a July 2012 supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO obtained the service and VA treatment records and afforded the appellant VA examinations.  The claimant submitted private medical records. The RO attempted to obtain records from the Gerald Champion Medical Center.  That facility, however, claimed that the Veteran had not been seen at their facility and thus they had no records.  The RO informed the appellant of their attempt in the January 2008 rating decision.

The Veteran did not report for a VA fee-basis examination to be conducted in August 2007 by a specialist in internal medicine.  In March 2012, the appellant alleged that his service-connected right knee and left index finger disorders had worsened.  He was scheduled for examinations in July 2012 for his service-connected right knee and left index finger disorders as well as his mid-back and low-back disorders.  He failed to report for these examinations.  The RO provided the Veteran with 38 C.F.R. § 3.655 in the July 2012 supplemental statement of the case, which advised him that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Neither the Veteran nor his representative has presented any reason for his failure to report for the scheduled examinations.

The duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  There is no further duty to assist the appellant with regard to obtaining a VA examination.

The Board acknowledges that the claims file contains no hard copy of the Veteran's notice of the August 2007 and July 2012 examinations.  The United States Court of Appeals for Veterans Claims (the Court), however, has recently addressed this matter.  In Kyhn v. Shinseki, 23 Vet. App. 335 (2010), after discussing VA's procedures for scheduling VA examinations and notifying veterans of the time, date and location of the examinations, which does not include placing a "hard" copy of the original letter in the claims folder, the Court rejected the appellant's argument, holding that under the presumption of regularity, the Court will presume that a veteran received notice of the examination.  The Court held, "[a]ccordingly, because the regular practices of VA do not include maintaining a hard copy of the veteran's notice of his/her scheduled VA examination, the absence of any such copy from the claims file cannot be used as evidence to demonstrate that that notice was not mailed."  Id. at 339.

Right knee disability

Governing law and regulations

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010, traumatic arthritis is rated as degenerative arthritis which in turn is rated based upon the nature and extent of any limitation of motion.  If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, but with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  With X-ray evidence of involvement of two or more major joints or two or more minor joint groups, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

With any form of arthritis, painful motion is an important factor.  It is the intent of the rating schedule to recognize actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no compensable limitation of motion of the affected joint is demonstrated.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also VAOPCGPREC 9-98 (Aug. 14, 1998).  Where a compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable. 

For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2012).
 
Leg flexion limited to 60 degrees warrants a noncompensable evaluation, and flexion limited to 45 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.
 
Leg extension limited to 5 degrees warrants a noncompensable evaluation, and extension limited to 10 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012).
 
VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.
 
Under the criteria for impairment of the knee other than ankylosis, a 10 percent evaluation is assigned for slight recurrent subluxation or instability, and a 20 percent evaluation is assigned for moderate recurrent subluxation or instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Ankylosis is not shown in this case given that the Veteran is able to move his right knee in all possible planes of movement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2012).
 
Arthritis manifested by limitation of motion and instability of the knee are two separate disabilities, and a veteran may be rated separately for these symptoms.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257).

Under Diagnostic Code 5258, a 20 percent rating is warranted for a dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2012).

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for a symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2012).

A disability that has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by VA will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951.

Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

Analysis

In June 1971, the RO granted service connection for a right knee disorder and assigned a noncompensable rating.  In October 1981, the RO assigned a 10 percent disability evaluation for the right knee disability effective June 15, 1981, under Diagnostic Code 5257.  The right knee diagnosis at the time was chondromalacia patellae.  There was no medical evidence of traumatic arthritis.  The rating for the non-arthritic component of the right knee disability has been in effect more than 20 years.  In an April 2011 supplemental statement of the case, the RO reclassified the right knee disability as traumatic arthritis and indicated that a 10 percent rating was warranted based on painful motion.  By not assigning a separate rating based on painful motion, the RO in essence rated the non-arthritic component of the right knee disability as zero percent disabling.  In Murray v. Shinseki, 24 Vet. App. 420 (2011), the Court held that VA could not make a change of diagnostic codes under which a veteran's disability was rated where the change effectively reduced to zero percent disabling the disability rating that had been in effect for more than 20 years and thus was protected by 38 C.F.R. § 3.951(b).  

Like this claim, Murray involved a knee disability originally rated under Diagnostic Code 5257 with an arthritic component.  Therefore, the in the absence of evidence of fraud, the 10 percent disability rating under Diagnostic Code 5257 is protected and the question is whether the non-arthritic component of the right knee disability is manifested by more than slight recurrent subluxation or lateral instability.  A review of the VA examination reports reveals that the right knee disability is not manifested by more than slight recurrent subluxation or lateral instability.  

At the November 2006 VA examination, the Veteran denied any episodes of dislocation, subluxation, or locking.  He did not report any giving way or instability as to the right knee.  Physical examination revealed no instability.  

At the March 2009 VA examination, the Veteran complained of occasional instability in the right knee but denied any episodes of recurrent subluxation.  Physical examination revealed normal stability.  The collateral ligaments were stable to varus and valgus stress.  The cruciate ligaments were stable with negative Lachman's and Drawer's testing.  The menisci were stable with negative McMurray's testing.  

The Veteran reported experiencing a sensation of occasional instability in his knee, and the Board recognizes that he is competent to describe his symptoms.  Nevertheless, the Board ultimately places greater weight on the consistent, objective medical evidence of record, which has repeatedly shown no indications of instability or laxity during the period under consideration in this appeal.  Again, the Board does find the Veteran competent and credible to report his symptoms.  However, in light of the negative objective findings, the Board finds that his subjective description demonstrates a degree of disability that is fully contemplated by the 10 percent rating currently assigned.

The Board has considered the applicability of 38 C.F.R. §§ 4.40 and 4.45.  However, the Court has held that where a diagnostic code is not predicated on a limited range of motion alone, such as with Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Given that a February 1990 VA examiner diagnosed a possible meniscus tear, the Board must address whether separate or higher rating is warranted under Diagnostic Codes 5258 and 5259.  The Veteran has not had surgery to remove a semilunar cartilage; therefore, Diagnostic Code 5259 is not applicable.  There is no competent medical evidence that a semilunar cartilage is dislocated.  While the Veteran reported repeated effusion in the right knee at the November 2006 VA examination, he denied any episodes of dislocation or swelling at the March 2009 VA examination.  At the March 2009 VA examination, the menisci were stable with negative McMurray's testing.  Thus, a higher or separate rating under Diagnostic Code 5258 is not warranted.  

As to the nature of any limitation of motion due to arthritis, VA examination reports the right knee traumatic arthritis is not manifested by flexion limited to 60 degrees or extension limited to 5 degrees.  At the November 2006 VA examination, active range-of-motion testing was from zero to 115 degrees with pain beginning at 90 degrees.  At the March 2009 VA examination, range-of-motion testing was from zero to 120 degrees with pain beginning at 110 degrees and ending at 80 degrees. Neither limitation warrants a compensable evaluation under Diagnostic Code 5260 or 5261.  His limitation of flexion, however, is painful.  As a result, Right knee traumatic arthritis has met the criteria for a separate evaluation of 10 percent effective October 6, 2006, the date of receipt of his claim for an increased rating, under Diagnostic Code 5260.

It is not factually ascertainable that the right knee traumatic arthritis underwent an increase in severity in the one-year period prior to the October 6, 2006, claim.  There is no competent medical evidence of record from that one-year period showing painful limitation of flexion.

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) regarding the right knee traumatic arthritis.  At the November 2006 VA examination, there was no additional limitation of motion on repetitive use.  At the March 2009 VA examination, joint function was additional limited by 10 degrees due to pain following repetitive use.  There was no edema, effusion, instability, weakness, redness, heat, or abnormal movement after repetitive use.  While the Veteran's spouse in a February 2007 statement reported that he had an abnormal gait, the March 2009 VA examiner reported that he had a normal gait and no evidence of abnormal weight bearing.  The March 2009 VA examiner added that he had pain and stiffness on standing and walking.  Given that the Veteran is already being compensated for pain on motion and without evidence of other significant limitations, a higher rating pursuant to DeLuca is not warranted.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected right knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - at best occasional instability and painful limitation of flexion - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the appellant or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the claimant has not asserted, that his right knee disability rendered him unable to maintain substantially gainful employment since October 6, 2006.  It appears that the Veteran is currently retired and neither he nor his representative has asserted that he had to retire because of the right knee disability.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.


Osteochondritis dissecans of the left index (second) finger

Governing law and regulations

Favorable or unfavorable ankylosis of the index finger, regardless of whether it is the major or minor index finger, warrants a 10 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5225 (2012).

For limitation of motion of an index finger, regardless of whether it is the major or minor index finger, a zero percent disability rating is warranted when there is a gap of one inch (2.5 centimeters) or less between the proximal transverse crease of the palm with the left index finger flexed to the extent possible, or extension limited by less than 30 degrees.  A 10 percent disability rating is warranted when there is a gap of one inch (2.5 centimeters) or more between the proximal transverse crease of the palm with the left index finger flexed to the extent possible, or extension limited by more than 30 degrees.

Analysis

The Board notes that the February 1990 VA examiner diagnosed post-traumatic arthritis in the left index finger.  Although the examiner reviewed X-rays, the examiner did not note that the X-rays of the left finger, unlike X-rays of other joints, showed arthritic changes.  An August 1994 VA examiner also diagnosed osteoarthritis in the left index finger.  X-rays from March 1997 and January 2007 of the left index finger showed no arthritic changes, and the January 2007 VA examiner did not diagnose arthritis.  The Board places greater weight on these more recent X-rays and finds that the competent medical evidence shows that the Veteran's service-connected left index finger disability does not include arthritis.  

The Board has reviewed the VA and private treatment records and the January 2007 VA examination.  The preponderance of competent and credible evidence reflects that the osteochondritis dissecans of the left index (second) finger is not manifested by ankylosis, a gap of one inch (2.5 centimeters) or more between the proximal transverse crease of the palm with the left index finger flexed to the extent possible, or extension limited by more than 30 degrees.  Ankylosis is not shown in this case given that the Veteran is able to move all three joints of his left index finger at the January 2007 VA examination.  The VA examiner specifically noted that there was no ankylosis.  As for limitation of motion, the examiner indicated that there was no gap between the left index finger and the proximal transverse crease of the left hand on maximal flexion of that finger.  The left index metacarpophalangeal joint had a range of motion of the following: flexion was to 90 degrees, and extension was to 30 degrees.

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  There was no pain on motion on the left index metacarpophalangeal joint, nor on the left index distal interphalangeal joint range-of-motion testing.  While the VA examiner noted that there was pain on motion on the left index proximal interphalangeal joint range-of-motion testing, there was no limitation of motion with repetitive use in any joint.  Therefore, a higher rating pursuant to DeLuca is not warranted.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected left index finger disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - at best pain with no limitation of motion - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In denying the Veteran's claim for an increased rating, the evidence of record does not show, and the claimant has not asserted, that his left index finger disability rendered him unable to maintain substantially gainful employment since October 6, 2006.  It appears that the Veteran is currently retired and neither he nor his representative has asserted that he had to retire because of the left index finger disability.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that an increased rating for osteochondritis dissecans of the left index (second) finger.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder

Pertinent law and regulations

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  See 38 C.F.R. § 3.655 (2012); see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).

Factual Background

Although the Veteran was scheduled for a VA fee-basis examination by a specialist in internal medicine in August 2007, it is unclear whether the examination was scheduled in conjunction with the low back disorder claim.  Therefore, the Board will not consider the appellant's failure to report for that examination in its analysis of this claim.  

The Veteran was scheduled for an examination in July 2012 for his low back disorder.  He failed to report for that examination.  The RO provided the Veteran with 38 C.F.R. § 3.655 in the July 2012 supplemental statement of the case, which advised him that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Neither the Veteran nor his representative has presented any reason for his failure to report for the scheduled examination.

Analysis

In February 1997, VA denied the Veteran's claim to reopen the issue of entitlement for service connection for a back disorder diagnosed as lumbar strain with the possibility of an intervertebral disc involvement causing radiculopathy.  VA provided the claimant with his appellate rights.  He did not file a timely notice of disagreement.  Hence, the rating decision is final.  38 U.S.C.A. § 7105 (West 2002).

The Board is mindful of the provision contained at the outset of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit cannot be established without a current VA examination or reexamination . . . ."  In this case, a VA examination was indeed necessary to grant the ultimate benefit sought by the veteran, namely service connection for a low back disorder.  

There is of record no correspondence or report of contact from the Veteran or his representative that would explain his failure to report for the July 2012 examination.

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court pointed out that VA must show that a claimant lacked "adequate reason" (see 38 C.F.R. § 3.158(b) (2010)), or "good cause" (see 38 C.F.R. § 3.655 (2012) for failing to report for a scheduled examination.  In this case, as discussed above, neither the Veteran nor his representative has provided an "adequate reason" or "good cause" for his failure to report to be examined when VA so requested.

The facts in this case are clear.  The Veteran failed to report for a VA examination that was scheduled by the VA RO.  No good cause or adequate reason has been demonstrated for his failure to be examined.  

The Board is of course aware of due process concerns that may arise in connection with cases, such as this, in which a Veteran's claim is being denied based on his failure to adhere to VA regulations rather than the Board considering evidentiary merits of the issue on appeal.  Cf. Swan v. Brown, 9 Vet. App. 450 (1996).  In this case, as discussed in the Veterans Claims Assistance Act of 2000 section above, the appellant received specific notice in the July 2012 supplemental statement of the case as to the consequences of his failure to report for the scheduled VA examination.  It is therefore amply clear that the claimant has been advised of the consequences of his failure to report for the examination.  Moreover, the RO denied the Veteran's claim in part on the basis of his failure to report for the VA examination.  See the July 2012 supplemental statement of the case, page 9.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also notes that this claim is not an original claim for compensation.  In February 1997, VA denied the Veteran's claim to reopen the issue of entitlement for service connection for a back disorder diagnosed as lumbar strain with the possibility of an intervertebral disc involvement causing radiculopathy.  Therefore, this claim may be denied based on the Veteran's failure to report for the examination.

In short, 38 C.F.R. § 3.655 provides that when a claimant fails to report for an examination that is scheduled in conjunction with any compensation claim other than an original claim for compensation, the claim shall be denied.  As explained above, the Veteran failed to report for the scheduled examination.  The claim to reopen entitlement to service connection for a low back disorder is therefore denied.  


Entitlement to service connection for a mid-back disorder

Governing law and regulations

Service connection may be established for a disability resulting from (1) a disease or injury incurred in or aggravated by active duty or active duty for training, or (2) an injury incurred in inactive duty training.  See 38 U.S.C.A. §§ 101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.6 (2012); see also Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis

The Board has reviewed all of the evidence of record, to include the service, VA, and private treatment records.  These records do not show that the Veteran currently has, or has had, a mid-back disorder since he filed his claim in October 2006.

While the Veteran had complaints of back pain in the level of the scapulae in January 1968, there were no further complaints or diagnoses of a mid-back disorder during active duty or Air Force Reserve duty.  Moreover, he did not report for a VA examination in July 2012 that may have shown a current mid-back disorder.  

In a February 2007 statement, the Veteran's spouse reported that he has back pain.  Pain alone, however, is a symptom, not a diagnosed disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Moreover, continuity of symptomatology cannot be established in the absence of supporting medical evidence of a current diagnosed disability.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).

To the extent the Veteran is claiming a specific mid-back diagnosis, lay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a lay person is competent to identify the medical disability, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at that time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Any diagnosable disorder of the mid-back is not a disorder for which lay witnesses are competent to identify the medical disability.  The claimant, as a lay person without medical training, does not meet the burden of presenting competent evidence as to a diagnosis, merely by presenting his own statement.  While the appellant and his spouse can attest to factual matters to which they have first-hand knowledge, e.g., pain, he is not competent to state that he has a mid-back disorder due to service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, as noted above, there is no contemporaneous or later diagnosis of a mid-back disorder.

In the absence of competent medical evidence of current disability, there is no competent medical evidence that a mid-back disorder was incurred in or aggravated by service.

In closing, the Board again notes that the RO did attempt to schedule the Veteran for a VA examination to clarify the nature and etiology of any mid-back disorder.  As discussed, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (2012).  Here, the appellant received specific notice in the July 2012 supplemental statement of the case as to the consequences of his failure to report for the scheduled VA examination, but neither he nor his representative subsequently provided good cause or requested another opportunity to report.  As, a VA examination was necessary to establish the existence of a current underlying disability, and the Veteran failed without good cause to report, the claim must be decided on the evidence of record.

For the reasons and bases set forth above, the Board concludes that the most credible and probative evidence currently of record weighs strongly against finding that the Veteran has or has had a mid-back disorder since he filed his claim in October 2006.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

Entitlement to service connection for tinnitus

Analysis

The March 2009 VA examination report shows that the Veteran has tinnitus.  Thus, the question is whether his tinnitus is related to active service.  See 38 C.F.R. § 3.303.

The Veteran claims that his in-service noise exposure was from jet engines, power plants, and aircrafts for three years during active duty.  His active duty service personnel records confirm that he was an electrical power production specialist.  As such activities appear consistent with the circumstances of his service, the Board will concede that the claimant had in-service noise exposure. 

Nevertheless, the Board has reviewed all service treatment records, private medical evidence, and the 2009 VA examination report, and the preponderance of competent and credible evidence weighs against finding that the Veteran's tinnitus is related to service.

The Veteran's service treatment records show no complaints of ringing in his ears or diagnoses of tinnitus.  Tinnitus was first medically indicated in 2009.  

In a November 2009 VA examination report, the examiner noted that the Veteran denied having tinnitus in 2000 and that he reported that his tinnitus started in past 5 to 10 years, which was almost 30 years after active service.  The examiner opined that the current tinnitus is not the result of noise exposure during active duty.  Neither the Veteran nor his representative has alleged that his tinnitus is related to any possible noise exposure during Air Force Reserve service.  In fact, the Veteran limited the reporting of his military noise exposure at the VA examination to his period of active duty.  In any event, there is no medical evidence relating the current tinnitus to Air Force Reserve service. 

As for continuity of symptomatology, although the Veteran has asserted a relationship between his tinnitus and his active duty noise exposure, the Veteran has never actually claimed that he has had tinnitus since active.  As above, in 2009 he claimed that his tinnitus began in the past five to ten years.  

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that his current tinnitus is related to service.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for the non-arthritic component of the right knee disability under Diagnostic Code 5257 is denied.

A separate 10 percent evaluation, but not higher, since October 6, 2006, is granted for right knee traumatic arthritis, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an increased (compensable) rating for osteochondritis dissecans of the left index (second) finger is denied.

The application to reopen a claim of entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a mid-back disorder is denied.

Entitlement to service connection for tinnitus is denied.



REMAND

The Board notes that the Veteran has not undergone a VA examination with respect to his claimed rheumatoid arthritis, a left ring and finger disorder, and a right toe disorder, and it is unknown whether the 2007 VA fee-basis examination for which the claimant failed to report was scheduled in conjunction with these three disorders.  Although his contentions with respect to these claims are unclear, given that the transcript of his hearing is unavailable through no fault of the Veteran, the Board concludes that the Veteran should be afforded the opportunity to report for VA examination(s) with respect to these claims.

Since the development letters discussed a right finger disorder, VA has not asked the Veteran to identify treatment for his left ring and little finger disorder.  The RO last asked the appellant to identify treatment for his right toe disorder and rheumatoid arthritis in December 2006 and August 2007, respectively.  VA should afford the claimant an opportunity to identify all sources of treatment for the three disorders.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ask the Veteran to identify all treatment for his rheumatoid arthritis, left ring and little finger disorder, and right toe disorder.  The AMC should obtain all identified records, and the appellant's assistance should be requested as needed.  Any obtained records should be associated with the appellant's claims file.

2.  Thereafter, the Veteran must be afforded a VA examination(s) to determine the nature and extent of his rheumatoid arthritis, left ring and little finger disorder, and right toe disorder.  The claims folder is to be made available to the examiner to review.  The examiner(s) is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any rheumatoid arthritis as well as left ring, little finger, and right toe disorders. 

If rheumatoid arthritis is diagnosed, the examiner must opine on whether there is a 50 percent or better probability that that the rheumatoid arthritis is related to active service and whether there is a 50 percent or better probability that that the rheumatoid arthritis was caused or aggravated by a service-connected disability.  A complete rationale for any opinion offered must be provided.

If a left ring or little finger disorder is diagnosed, the examiner must opine on whether there is a 50 percent or better probability that that the left ring or little finger disorder is related to active service and whether there is a 50 percent or better probability that that the left ring or little finger disorder was caused or aggravated by the service-connected osteochondritis dissecans of the left index (second) finger.  A complete rationale for any opinion offered must be provided.

If a right toe disorder is diagnosed, the examiner must opine on whether there is a 50 percent or better probability that that the right toe disorder is related to active service.  A complete rationale for any opinion offered must be provided.

3.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination(s) and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination(s) without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).

4.  After the development requested, the AMC should review the examination report(s) to ensure that it(they) is(are) in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AMC must implement corrective procedures at once.

5.  Thereafter, the AMC must readjudicate the remaining issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


